Citation Nr: 1427721	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-20 433	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to a compensable initial evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to September 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, on behalf of the VARO in St. Petersburg, Florida, where original jurisdiction resides.  

In February 2013, the Veteran and his wife provided oral testimony in support of this claim at a Travel Board hearing which was conducted by a Veterans Law Judge (VLJ) at the RO.  A transcript of this hearing is associated with the record.  

The Veteran was advised in a May 2014 letter that the Board no longer employed the VLJ who conducted the February 2013 hearing, and thus, he was entitled to an additional hearing before another VLJ if he requested such within 30 days of receipt.  38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2013).  The Veteran did not respond to this letter, and the Board will proceed to adjudicate his claim based on the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record includes a report of an April 2010 private audiogram from J. Underwood, a private audiologist, which shows that the Veteran demonstrated decibel thresholds which are generally consistent with the other audiometric testing results of record.  However, the results of the controlled speech discrimination test administered in April 2010, which was noted to have been conducted using the Maryland CNC word list, are wholly incongruent with the other speech discrimination test results of record also using the Maryland CNC word list.  For comparison, the speech discrimination test results during the appeal period are as follows: 

CNC test date
Right ear 
Left ear 
1/9/08
100%
100%
4/8/10
24%
12%
7/27/10
Not reported - deemed inconsistent
Not reported - deemed inconsistent
2/11/13
64%
80%
11/8/13
84%
80%

In pertinent part, 38 C.F.R. § 4.85(c) states that Table VIa will be used to rate a hearing loss disability based solely on puretone threshold average when the examiner certifies that use of the speech discrimination test is not appropriate because of inconsistent speech discrimination scores.  

The medical aspect of the question involved in this case (i.e., whether the April 2010 speech discrimination results are sufficiently "inconsistent" with the other speech discrimination and/or audiologic findings during the appeal period such that their use would not be appropriate and use of Table VIa would be appropriate) is beyond the Board's purview, and thus, it would be useful to obtain a medical opinion from a VA audiologist based on a review of the complete record.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Transfer the complete record to a qualified VA audiologist.  After a review of the record, to include the Veteran's claims file and Virtual VA file, the audiologist should provide an opinion concerning whether use of the speech discrimination scores demonstrated in April 2010 is not appropriate because the findings are sufficiently inconsistent with the other speech discrimination scores and/or audiologic evidence of record during the appeal period (since December 14, 2006).  In other words, are the April 2010 speech discrimination scores so clinically unreliable, when viewed with the balance of the complete record, so as to render them inappropriate for rating purposes?

The examiner must provide a complete rationale for any opinion expressed, to include citation to specific examples in the record.

2.  Thereafter, readjudicate the Veteran's claim in light of all evidence of record, to include with consideration of 38 C.F.R. § 4.85(c).  If the benefit sought remains denied, provide a SSOC to the Veteran and representative, and return the appeal to the Board for appellate review after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



